Eorb, C. J:—
Charles G. Collins, you are charged in the information now before us with giving to one Alfred Henry, at South Murderkill Hundred, in this County, one dollar, the amount of his registration fee ; thereby unlawfully using money to influence and induce him to be registered as a qualified elector, in the Eighth Election District of this county, on the seventeenth day of September last.
Your case has been heard by the Court, sitting under the new Constitution as judges both of law and the facts, without the intervention of a jury. The testimony in the case has been heard by us not only in an open court, but the official stenographic report thereof has been carefully reviewed and examined by each of us. After the most thoughtful consideration, we have been unable to arrive at any other conclusion than that of your guilt. We therefore have all adjudged you to be guilty of the offence as charged against you in the information. We have reached this determination from the testimony before us, which only we may consider in such cases.
Mr. Smithers, have you anything to say why sentence should not be pronounced against the prisoner ?
Mr. Smithers :—No, sir ; nothing to say.
Eorb, C. J:—
Section 7 of Article 5 of the Constitution, which went into effect June' 10th, 1897, relating to election bribery, under which this information was framed, defines several of such offences ; among them the one with which you are charged. In order to adapt the penalty to the offence in each particular case, the Constitution gives a liberal discretion to the Court; ranging from a fine of not less than one hundred dollars nor more than five thousand dollars, or imprisonment for a term of not less than one month nor more than three years, or both fine and imprisonment at the discretion of the Court.
In this instance we will not impose the extreme penalty. You may have had no corrupt motive in giving Henry the money; you may have intended merely to furnish the money needed by him for his registration. But so jealously has the Constitution guarded the purity of elections that even such action *432is within its terms ; and a just enforcement of its provisions even to that extent is necessary to prevent unlawful interference with the freedom and the purity of elections in this State.
The Court ha,s determined your sentence, after giving the most charitable construction to your conduct. This is the first case under the new Constitution, and therefore one of great interest and importance. We take occasion now to emphasize this point; that it is the intention of the Court jealously to guard and vigorously to enforce the constitutional provisions respecting elections, to the end that hereafter free and equal elections may be had.
The sentence of the Court is, that you forfeit and pay a fine of one thousand dollars ; that you be imprisoned for the term of six months ; commencing on this day and ending on the third day of May, 1899 ; that you pay the costs of the prosecution, and you are now committed to the custody of the sheriff until this sentence is carried into execution.
The case was thereupon appealed to the Supreme Court and the prisoner was released on bail. At the January term of the Supreme Court, 1899, consisting of Chancellor Nicholson and associate Judges Spruance and Boyce the said appeal was abandoned, and judgment below affirmed. The defendant was produced in Court and resentenced as above.